FILED
                            NOT FOR PUBLICATION                             NOV 23 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10044

               Plaintiff - Appellee,             D.C. No. 2:12-cr-01419-DGC

 v.
                                                 MEMORANDUM*
BENJAMIN JOSHU LOWENSTEIN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Benjamin Joshu Lowenstein appeals from the district court’s judgment and

challenges the 18-month sentence imposed following his guilty-plea conviction for

conspiracy to manufacture and distribute a mixture or substance containing a

controlled substance analogue, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C),

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 846. Pursuant to Anders v. California, 386 U.S. 738 (1967), Lowenstein’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Lowenstein the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

       Lowenstein waived his right to appeal his sentence. Our independent review

of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no

arguable issue as to the validity of the waiver. See United States v. Watson, 582
F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss the appeal. See id. at

988.

       Counsel’s motion to withdraw is GRANTED.

       DISMISSED.




                                           2                                     14-10044